internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-100360-01 date date legend parent first-tier sub first-tier sub first-tier sub first-tier sub first-tier sub first-tier sub first-tier sub first-tier sub first-tier sub first-tier sub second-tier sub second-tier sub second-tier sub second-tier sub second-tier sub second-tier sub second-tier sub second-tier sub second-tier sub date date date company official this responds to a letter submitted on behalf of parent dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for parent and first-tier sub sec_1 through hereinafter first-tier subs to make an election to restore value under sec_1_382-8 hereinafter referred to as the election effective for parent’s taxable_year ending on date we received additional information in a letter dated date the material information submitted for consideration is summarized below parent and first-tier sub sec_1 - are calendar_year corporations first-tier sub is the common parent of a consolidated_group which includes second-tier sub first- tier sub is the common parent of a consolidated_group which includes second-tier sub sec_2 and first-tier sub is the common parent of a consolidated_group which includes second-tier sub sec_4 through on date parent underwent an ownership_change as defined in sec_382 of the code parent and first-tier sub sec_1 - intended to file the election the election was due on date but for various reasons the election was not filed after the due_date for the election it was discovered that the election was not timely filed the statute_of_limitations on assessment under sec_6501 has not expired for parent's or first-tier subs’ taxable_year for which they want to make the election or for any taxable_year that would be affected by the election sec_382 provides that the amount of the taxable_income of any new_loss_corporation for any post-change_year which may be offset by pre-change losses shall not exceed the sec_382 limitation for such year under sec_382 the sec_382 limitation is determined by multiplying the value of the old_loss_corporation by the applicable long- term tax-exempt rate a special rule designed to prevent double counting by controlled groups is set forth in sec_1_382-8 sec_1_382-8 requires the value of the stock of each member of the controlled_group be reduced by the value of stock owned by that component_member in any other component_member after the value of the stock of each component_member is reduced under sec_1_382-8 component members of a controlled_group can elect the election under sec_1_382-8 to restore some or all of its value to another component_member the election to restore value is made following the procedures set forth in sec_1_382-8 since parent and first- and second- tier subs constitute a controlled_group under sec_1_382-8 they request an extension of time under sec_301_9100-1 through to file an election to restore value under sec_1_382-8 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_382-8 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and first-tier subs to file the election provided parent and first-tier subs show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent and company official explain the circumstances that resulted in the failure to timely file the election the information also establishes that company official who is a tax professional was responsible for the election and that parent and first-tier subs relied on him to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and first-tier subs have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent and first-tier subs to file the election the above extension of time is conditioned on the taxpayers' parent's and the members of its controlled group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower sec_301_9100-3 we express no opinion with respect to whether an ownership_change occurred whether parent first-tier subs and second-tier subs are members of a controlled_group the amount of value if any that may be restored or as to values or amounts of nols in addition we express no opinion as to the tax effects or consequences of filing the return or the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the return or the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by parent parent's authorized representative and company official however the director should verify all essential facts moreover notwithstanding that the extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable still apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and to the second-listed authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel corporate by ken cohen senior technician reviewer branch
